Citation Nr: 0634213	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a back injury.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel

INTRODUCTION

The veteran had active service from October 1976 to September 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 2003 and April 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to service 
connection for residuals of a back injury, sinusitis, 
bronchitis and rhinitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In this case, the veteran did 
not initially requested to appear before a Veterans Law Judge 
for a personal hearing, as indicated by the appropriately 
checked box on his February 2004 VA Form 9.  After the case 
was certified for appeal and transferred to the Board, the 
veteran requested to appear for the personal hearing via 
video conference at the regional office (RO) in Houston, 
Texas, in lieu of an in-person hearing either at the RO or in 
Washington, DC.  

Accordingly, the case is REMANDED for the following action:

The RO should appropriately schedule the 
veteran for a personal hearing via video 
conference before a Veterans Law Judge at 
the RO.  The RO should notify the veteran 
and his representative of the date, time 
and place of the hearing.  After the 
hearing is conducted, or in the event the 
appellant withdraws his hearing request 
or fails to report for the hearing, the 
claim file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



